Exhibit 10.1

APPOINTMENT OF AGENT FOR WHOLESALE PROPANE PURCHASES

By this Agreement Independence Oil& LP Gas, Inc. (hereinafter, “Buyer”), a
Virginia for profit corporation, appoints John D. Oil and Gas Marketing Company,
LLC (hereinafter, “Agent”), an Ohio Limited Liability Company, to act as Buyer’s
agent for the purpose of arranging for the purchase and transportation from
points of delivery operated by wholesale suppliers of liquefied propane gas
(“propane”) to Buyer’s propane storage tank facilities located in Virginia and
North Carolina for redelivery by Buyer to retail propane customers. Buyer and
Agent may also be referred to as collectively as “Parties” or individually as a
“Party”.

Whereas, Buyer desires to acquire supplies of propane and ship such supplies to
its propane storage tank facilities to provide service to its retail propane
customers; and

Whereas, Agent is in the business of arranging such wholesale purchases of
propane for others;

Now therefore, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, Buyer and Agent hereby agree as follows:

Section 1.Agent shall:

a. Monitor inventory levels in Buyer’s propane storage tank facilities and
advise Buyer when to purchase additional inventory, and in what volume necessary
to maintain sufficient inventory levels;

b. Solicit offers to sell propane to Buyer from wholesale suppliers of propane
using Agent’s demonstrated expertise in the field of propane marketing and
energy trading. Agent shall present such offers to Buyer for shipment utilizing
carriers under contract with Buyer to transport propane to Buyer’s propane
storage tank facilities; however, it is expressly understood that Buyer shall
have sole authority and discretion to accept or reject any offer from wholesale
suppliers presented by Agent hereunder;



--------------------------------------------------------------------------------

c. Review terms and conditions for offers of propane sales submitted by
wholesale suppliers for fairness and completeness to ensure that Buyer is
accorded all appropriate contractual rights in wholesale propane supply offers
presented by Agent;

c. Monitor terms and conditions of proposals for carriage of propane supplies
from the point of delivery by wholesale suppliers to the carriers, to the
confirmed destination of the propane for fairness and completeness to ensure
that Buyer is accorded all appropriate contractual rights; and

d. Review invoices from wholesale propane suppliers to Buyer for accuracy as to
purchase price and volumes and approve for payment by Buyer.

Section 2. Buyer’s Performance Obligations.

a. Creditworthiness. Buyer agrees that compliance with the credit policies and
requirements of wholesale propane suppliers shall be a condition precedent to
Agent’s duty to present offers to sell propane to Buyer by such wholesale
propane suppliers. Buyer further agrees to obtain from its parent corporation,
Gas Natural, Inc., and to maintain in effect a guarantee of its performance
under the wholesale propane supply agreements that Agent presents to Buyer.

b. Exclusive Agency. Buyer agrees Agent shall be its exclusive agent to obtain
its full propane requirements from wholesale propane suppliers.

 

2



--------------------------------------------------------------------------------

c. Agency Fee. Buyer agrees to pay Agent an agency fee of $0.02 per gallon of
propane purchased from wholesale suppliers. Purchases shall be measured at the
FOB Point, which shall mean the geographic point of the propane’s origin.
Delivery to Buyer at the FOB point shall be deemed to have been completed:

(i) to ships or barges when the propane has passed the vessel’s loading flange;

(ii) to pipelines when the propane has passed the downstream flange of the meter
metering the propane for delivery; and

(iii) to tank cars when the propane has passed the wholesale propane supplier’s
loading equipment for open hatch deliveries and when the product enters the tank
truck’s loading equipment for all other deliveries.

d. Reimbursement. Buyer shall be wholly and solely responsible for the payment
of the propane sales price, shipping/carriage fees for transportation of the
propane from the FOB point to Buyer’s propane storage facilities, penalties or
any charges whatsoever related to the propane that is offered to Buyer by Agent
and purchased by Buyer. Buyer shall hold Agent harmless and shall reimburse
Agent for any costs and expenses Agent incurs, including reasonable legal fees
incurred in connection with propane Buyer purchases pursuant to this Agreement.

Section 3. Miscellaneous.

a. Billing and Payment. Agent’s agency fee for each gallon of propane purchased
pursuant to this Agency Agreement shall be due and payable at such time as
Buyer’s payment or payments to the wholesale propane supplier(s) are due and
payable. Buyer shall provide copies of invoices received from wholesale propane
suppliers to Agent promptly upon receipt by Buyer to permit Agent’s review for
accuracy and approval to pay, and Agent shall submit its monthly invoice at
least five business days prior to the payment due date. A finance charge of one
and one-half percent (1.5%) per month shall be due and payable on any statements
submitted by Agent that are not paid within fifteen (15) days of the due date of
payment.

 

3



--------------------------------------------------------------------------------

b. Term. This Agreement shall commence on December 1, 2011 and shall remain in
full force and effect until September 30, 2012. It shall automatically continue
thereafter on a month-to-month basis unless terminated by either Party giving
thirty (30) days written notice to the other Party.

c. Governing Law. This Agreement shall be interpreted and performance of this
contract shall be in accordance with the laws of the State of Ohio.

d. Assignment. All of the covenants, conditions and obligations of this
Agreement shall extend to and be binding upon the heirs, personal
representatives, successors and assigns respectively of the parties hereto,
provided, however that this Agreement shall not by assigned by the Buyer or by
the Agent without the written consent of the other Party, which consent shall
not be unreasonably withheld.

e. Warranty. EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, AGENT EXPRESSLY
DISCLAIMS AND NEGATES ALL WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, PERTAINING
TO THE PROPANE OFFERED BY AGENT TO BUYER FOR PURCHASE, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

f. Limitation of Liability. Except as otherwise provided in this Agreement, in
no event shall either Party be liable for special, indirect, consequential
incidental, punitive or exemplary damages (including, but no limited to, damages
for loss of business, profits, business interruption, and the like) arising out
of the use or the inability to use propane offered for purchase hereunder.

 

4



--------------------------------------------------------------------------------

g. Indemnity. Each Party shall indemnify, defend and hold the other Party
harmless from and against any and all losses, damages, liabilities, expenses and
costs including reasonable attorney’s fees and costs of collection resulting
from or related to any and all demands, claims and causes of action asserted
against the other by any person (including without limitation the Parties to
this Agreement and their customers, employees, agents, assigns, contractors,
suppliers and employees of such agents, assigns, contractors and suppliers) for
personal injury or death, for loss of or damage to property, or fines or
penalties resulting from or related to the acts, omissions or willful misconduct
of the indemnifying Party, or its respective agents, employees, subcontractors
or assigns, in connection with the performance or subject matter of this
Agreement.

h. Force Majeure. Agent shall not be liable for any loss or damage of any kind
or for any consequences thereof resulting from a wholesale propane supplier’s
delay or inability to deliver caused by strikes, lockouts, fire, theft,
shortage, inability to obtain materials or shipping space, breakdowns, delays of
carriers, manufacturers or suppliers, acts of God, governmental laws,
regulations, orders or proclamations, riot, civil commotion, war, malicious
mischief, receipt of necessary information from Buyer, or by any cause beyond
Agent’s reasonable control (collectively, “Force Majeure Events”). Agent will
not be entitled to rely on this provision unless prompt notice is given to Buyer
specifying the cause of the delay or non-performance and unless Agent attempts
to rectify as soon as possible such cause. Agent’s obligations shall be
suspended during the continuance of the Force Majeure Event. As soon as
reasonably practical after the Force Majeure Event has ended, Agent shall resume
performance of all of its obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

i. Entire Agreement. This Agreement sets forth the entire agreement between the
Parties regarding the subject matter hereof, superseding any and all previous
agreements, proposals, representations or statements, oral or written. Except as
expressly provided herein, this Agreement may be changed only by mutual
agreement of the Parties in writing and executed by persons with authority to
enter into such Agreements.

j. Waiver. The failure of either Party at any time to insist on performance by
the other Party or of any provision hereof shall not affect in any way the full
right to requires such performance at any time thereafter. The waiver by either
Party of a breach of any provision hereof shall not be taken, construed, or held
to be a waiver of the provision itself or a waiver of any breach thereafter or
any other provision hereof.

k. Survival. The obligation of Buyer to make payment of the Agency fee for
propane Buyer purchases as arranged by Agent hereunder shall survive the
termination or cancellation of this Agreement. The obligation of each Party to
indemnify the other Party pursuant to Section 3(g) of this Agreement shall
survive the termination or cancellation of this Agreement. If any provision of
this Agreement is determined to be invalid, void, or unenforceable by any court
of competent jurisdiction, then such determination shall not invalidate, void,
or make unenforceable any other provision, agreement, or covenant in this
Agreement.

 

6



--------------------------------------------------------------------------------

k. Counterpart Agreements. This Agreement may be executed in counterparts, and
an original of each executed contract shall be delivered to each Party.

In witness whereof, the Parties have executed this Agreement on December 8,
2011.

 

 

Agent:

John D. Oil and Gas Marketing Company, LLC

 

Buyer:

Independence Oil & LP Gas, Inc.

  /s/ Rebecca Howell     /s/ Michael Gorman   Rebecca Howell, Controller  
Michael Gorman, President

 

7